Citation Nr: 0515377	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  00-18 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1963 to April 1970.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which, in pertinent part, denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  By a decision issued in October 2003, the 
Board Remanded that claim.  The claim returns to the Board 
following additional development.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, all identified 
evidence relevant to the claim has been sought, the veteran 
has been informed of the outcome of all requests for 
evidence, and all statutory duties to the veteran have been 
met.  

2.  The veteran contends that an injury to his back which 
pre-existed his service was permanently aggravated in 
service. 

3.  Medical opinion establishes that it is unlikely (less 
than likely) that the veteran's pre-existing back injury was 
aggravated in service.


CONCLUSION OF LAW

The criteria for an award of service connection for a low 
back disorder, including on the basis of aggravation, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a low back disorder on the basis that an 
injury he had incurred prior to his service was aggravated 
during service and has remained aggravated since that time.

Preliminary Matters:  Duties to Notify & to Assist

The veteran submitted his September 1998 claim for service 
connection for a back disorder as aggravated during service 
prior to the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
That act redefined the obligations of VA with respect to the 
duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  However, as there was 
no final decision on the veteran's claim at the time of 
enactment of the VCAA, the VCAA applies to the claim before 
the Board on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various portions of the VCAA to a 
particular claim.]

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, the veteran was specifically advised by the RO, 
in a letter issued in April 2001, of the enactment of the 
VCAA, of the evidence required to establish entitlement to 
service connection, and of the types of evidence that might 
substantiate his claim.  The RO advised the veteran of the 
actions that VA could take to assist the veteran in obtaining 
evidence, and of the time in which the veteran could submit 
or identify evidence.  

In several communications dated from 1999 through 2001, the 
RO advised the veteran of the criteria for service 
connection, including on the basis of aggravation, and the 
veteran submitted several items of evidence and argument 
directed toward the claim on the basis of aggravation of a 
pre-existing disorder.

In its October 2003 decision, the Board advised the veteran 
of the evidence necessary to substantiate his claim, and 
advised him that further clinical opinion was necessary.  In 
a July 2004 letter, the RO afforded the veteran another 
opportunity to submit or identify evidence, and advised the 
veteran of some of the types of evidence which might be 
relevant.  That notice specifically advised the veteran that 
he had up to one year from the date of that letter to submit 
or identify evidence.  The RO then afforded the veteran VA 
examination in August 2004.

In a November 2004 supplemental statement of the case (SSOC), 
the RO reviewed the evidence of record, advised the veteran 
that additional service medical records had been received, 
advised the veteran of the medical opinion rendered following 
his VA examination, and explained why the evidence of record 
did not support the veteran's claim.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the veteran was advised 
that he had a year to submit or identify evidence.  The Board 
may complete appellate review.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 
(Dec. 16, 2003) (codified at 38 U.S.C.A. § 5103(b)).  

It is noted that the decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  In this case, the veteran's claim 
was initially denied prior to enactment of the VCAA, so 
notice of the VCAA prior to that determination was not 
possible.  However, the multiple notices provided to the 
appellant since the enactment of the VCAA have clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim at issue in this appeal.  The notifications clearly 
advised the appellant to identify or submit any relevant 
evidence.  The content of the notices complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the Board's October 2003 
decision informed the veteran of each piece of 
information addressed in 38 C.F.R. § 3.159(b), and the 
July 2004 letter issued thereafter by the RO also 
addressed each of the notices required under 38 C.F.R. 
§ 3.159(b).  The Board finds that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has fully satisfied its duties to inform and assist the 
veteran as to the service connection claim at issue here.  
Appellate review may proceed, consistent with the VCAA.

Laws and regulations applicable to a claim for service 
connection 

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
For certain chronic disorders, including brain hemorrhage or 
thrombosis, and organic diseases of the nervous system, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003 (July 16, 2003), holding subsection 
3.304(b) to be invalid insofar as it requires a claimant to 
show an increase in severity of the claimed disorder before 
VA's duty under the second prong of the rebuttal standard 
applies.  In conformity with the Court's analysis and the VA 
General Counsel opinion, the Board cites 38 C.F.R. § 3.304(b) 
herein only for the provisions of the regulation that have 
not been invalidated.

Analysis

The veteran's service induction examination, conducted in May 
1963, notes that the veteran had suture marks in the lumbar 
region.  The veteran himself has stated that he had an injury 
to the low back, a serious laceration, which occurred prior 
to service.  The veteran has submitted evidence as to how the 
injury occurred.  Therefore, the preponderance of the 
evidence establishes that the veteran incurred an injury to 
the low back area prior to his service, and the veteran 
himself has supported this finding.  The presumption of 
soundness does not apply.

Once the Board determines that there was a pre-existing 
injury, the Board must determine whether the medical disorder 
or disability resulting from the injury was aggravated during 
the veteran's service.  In this regard, the General Counsel 
further held that 38 C.F.R. § 3.306, which provides that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, is not 
inconsistent with 38 U.S.C.A. § 1111, and properly implements 
38 U.S.C.A. § 1153.  VAOPGCPREC 3-2003.

In this case, the veteran's service medical records reflect 
that the veteran sought treatment for bilateral 
costovertebral angle (CVA) pain and tenderness and suprapubic 
pain in June 1964.  He reported having "weak kidneys" since 
he was injured by a piece of glass in the lumbar area.  He 
was admitted for suspected cystitis in late June 1964, but no 
disorder was found, and he was discharged to duty a few days 
later.  

In September 1966, the veteran again sought treatment for 
complaints of left costovertebral angle (CVA) pain and 
increased frequency of urination.  He reported that there 
might be a piece of glass remaining in the lumbar area where 
he had been injured.  The provider concluded that he did not 
think that retained glass was the cause of the back pain and 
urinary frequency.  

The veteran again complained of back pain in July 1968.  He 
reported that the back pain had started 4 days earlier.  The 
provider noted that the veteran was involved in heavy 
physical training.  He was treated in March 1969 for back 
pain related to pushups and setups.  The impression was 
muscular strain.  The veteran's service separation 
examination, conducted in March 1970, discloses that his 
spine and musculoskeletal system were normal, and no 
significant history or interval history regarding a back 
disorder or back pain was noted.  In the history the veteran 
completed as part of that separation examination, the veteran 
indicated that he had pain in the chest, but checked "no" 
in response to the item asking if there was back trouble of 
any kind.  

A private medical statement dated in October 1970 reflects 
that the veteran slipped in oil while working at a Goodyear 
manufacturing plant.  He reported sacrococcygeal pain.  On 
examination, there was tenderness over the lumbosacral and 
lower sacral area.  Muscle spasm was noted, with restriction 
of motion due to pain and muscle spasm.

An October 1992 statement regarding an injury the veteran 
sustained at work in September 1989 reflects that a 
scaffolding which was supporting the veteran failed, and the 
veteran fell 14 to 16 feet, hitting the concrete floor head 
first, suffering head, back, and knee pain.  Meniscectomy, 
left knee, was performed.  

April 1993 VA radiologic examination disclosed a normal 
lumbar spine.  On VA examination conducted in April 1993, the 
veteran reported muscle spasm since the September 1989 work 
injury.  

By a statement submitted in September 1998, the veteran 
contended that the residuals of an injury to the lower back, 
sustained when he was a child, were aggravated while in the 
military.  The veteran provided a photograph of the scar he 
stated was due to that childhood injury.  In April 2000, the 
veteran provided another, larger photograph of a scar that he 
contended was residual to the childhood injury to the lumbar 
area.

The report of VA examination conducted in August 2004 
reflects that the examiner reviewed the veteran's service 
medical records, post-service medical records, and reports of 
radiologic examinations of the spine.  The veteran reported 
stabbing pain and aching pain in the low back.  The examiner 
discussed the veteran's report of a childhood injury to the 
back and reports of in-service back pain and post-service 
industrial injuries.  

The veteran was wearing a low-back support.  There was a 
transverse laceration across the lower lumbar area measuring 
11 centimeters in length.  There was mild tenderness of the 
scar area on palpation.  There was no muscle spasm or 
scoliosis.  The veteran complained of mild discomfort with 
extremes of range of motion in all planes.  The examiner 
noted that the physical and radiologic examinations of the 
spine disclosed no evidence of disc protrusions or nerve root 
problems, and that disc space and alignment were good.  The 
examiner noted that, although the veteran was treated in 
service for back pain, none of the periods of treatment were 
prolonged or required further treatment.  The examiner 
concluded that the veteran's military service did not 
aggravate his pre-existing injury, as shown by the veteran's 
post-service activity level, including industrial activities, 
until the veteran stopped working many years after his 
service discharge.  

As defined by law and regulation, a finding of aggravation of 
pre-existing injury requires evidence that the pathology 
underlying a pre-existing disorder was permanently aggravated 
in service.  In this case, the post-service evidence of the 
veteran's industrial capability establishes that he did not 
have permanent back pain following service.  Rather, the 
post-service evidence establishes that the veteran was 
treated for back pain following 1970 and 1989 industrial 
injuries.  Radiologic examinations in the 1990s and at the 
time of VA examination in August 2004 disclose no abnormality 
of the lumbar spine.  The examiner who conducted VA 
examination in August 2004 concluded that the veteran had a 
chronic lumbar pain syndrome.  The examiner further 
concluded, on the basis of all the evidence of record, that 
the veteran's military service did not aggravate or 
exacerbate a pre-existing injury to the lumbar area.

Three elements--a current disability, the incurrence or 
aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service 
aggravation, injury or disease and the current disability--
must be established by evidence that is competent.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The evidence establishes that the first element for service 
connection, a diagnosis of a current disorder, is met, as the 
photographs and VA examination of record establish that the 
veteran has a scar in the lumbar region.  The evidence, 
including the induction examination and the veteran's 
assertions, establish that this scar was present at the time 
of the veteran's service induction.  

With respect to element two, in-service incurrence or 
aggravation, the service medical records establish that the 
veteran had a pre-existing injury to the low back, and 
reflect that the veteran sought treatment for complaints of 
pain, including back pain, on several occasions during 
service.  Although the veteran was treated for back pain in 
service, each episode of complaints or treatment of back pain 
was acute and transitory, without evidence of chronicity or 
residuals.  

There is no evidence that the veteran continued to have back 
pain chronically throughout his service, and the report of 
the examination for service discharge is devoid of evidence 
that the veteran had chronic back pain, and is devoid of 
diagnosis of any chronic back disorder.

The record is devoid of evidence that the veteran was treated 
for any chronic back disorder after his service discharge, 
although he was treated acutely for muscle spasm following a 
1970 slip and fall at work.  The veteran was next treated for 
back pain following an industrial injury in 1989.  The 
examiner who conducted that examination provided a medical 
opinion that no aggravation or exacerbation of a pre-existing 
back disorder was incurred during the veteran's military 
service.

Although the veteran has stated his belief that his back pain 
never went away after service, the lay statements of the 
veteran are not competent medical evidence to establish that 
the veteran's current back pain syndrome has been chronic and 
continuous since his service discharge.  When a proposition 
to be proven turns on a medical question, such as the 
diagnosis of symptoms or the aggravation of a disorder 
existing prior to service, then evidence proceeding from a 
medical, rather than lay, source is required.  Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (a lay person is not competent 
to diagnose a current disability or opine as to its 
etiology).

In the absence of service medical evidence of chronic back 
pain in service and thereafter, in the absence of medical 
evidence that there was a permanent increase during service 
in the symptoms or pathology of a back disorder existing 
prior to the veteran's service, and, given the medical 
opinion that the veteran's current back disorder was not 
aggravated in service, service connection for a back 
disorder, including on the basis of aggravation, must be 
denied.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a more favorable 
determination.




ORDER

The appeal for service connection for a back disorder, 
including on the basis of aggravation, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


